SPECIAL CONCURRING OPINION. Parker, J. (concurring specially.) I concur in the result reached by the Chief Justice. The right to sell whisky is not a property right, nor a contractual right. The occupation of liquor selling is a sort of outlaw in the business world, permitted and tolerated by the Legislature, only so long as it may see fit, and upon such terms and conditions and under such restrictions as may be prescribed. Therefore the Legislature has the power at any time, if it so elects, to revoke the permission and to cancel all permits granted. This power necessarily extends to the rights to sell liquor acquired under local option laws, the same as where the right arises under the laws put into operation directly by the Legislature. The inhabitants of the town of Texico acquired no right to have liquor sold therein for four years following the local option election, which was not subject to the control of the Legislature, nor did they secure immunity for four years from another vexatious local option election, if the Legislature elected to provide for the same. The question, then, is not whether the Legislature had power, which is undisputable, as is argued for petitioner, but whether the Legislature has exercised its power to provide that the inhabitants of Texico may be again called upon, to vote on the liquor selling question. As is pointed' out by the Chief Justice, the local option laws of the state originated in 1913, and two chapters, chapters 78 and 75, were then passed. The former appears as sections 2927-2939, Code 1915, being the district local option, statute, and the latter as sections 2940-2948, being the municipal local option statute. These two acts divided the territory embraced in counties into two classes: That embraced in municipalities; and that not so embraced. The petition for the election in the first class was to the municipal authorities,, and in the second class to the count)1' commissioners, who respectively ordered the jflection. By chapter 47, Laws of 1917, municipalities were divided into two classes: Those of more than 1,000 inhabitants; and those of 1,000 inhabitants or less. The latter classes were included within the express terms of the district local option statute; chapter 47, Laws of 1917, being an amendment of section 29-27, Code 1915, which is the first section of the district law. After the passage of the act of 1917, we have two classes of territory in which the local option statute may be invoked: In municipalities of over 1,000 inhabitants; and any other part or parts of the counties. The act of 1917 in terms amended section 2927 “so as to read as follows.” It repealed section 2940 and 2944, parts of the municipal local option act, by necessary implication, in so far as municipalities of 1,-000 inhabitants or less are concerned. The implication of repeal is necessary, because otherwise two inconsistent systems of elections in the municipalities of 1,000 inhabitants or less would result: One by petition to the municipal authorities; and one by petition to the county commissioners. There is no reason for maintaining two systems, and the legislative intent is clear to establish one system for all parts of the counties, except municipalities of over 1,000 inhabitants. The municipal act being repealed as to cities and towns of 1,000 inhabitants or less, the rights and status acquired by any previous elections in them necessarily failed; there being no property or contractual right involved, and there being no saving clause in the act whereby such right or status is preserved. The city or town of 1,000 inhabitants or less is in the same position as if no election had ever been held therein, in sol far as the applicability of the district law as amended is concerned. For specific application of this doctrine in a local option case, see Com. v. Burk’s Springs Distilling Co., 137 Ky. 224, 125 S. W. 306. It follows that Texieo cannot claim any exemption from the operation of the act of 1917. Much stress is laid upon the fact that the Melrose district which previously, and within the four-year period fixed by statute for elections on this subject, had voted "dry," was included in the petition to the county commissioners, in the election proclamation, and in the election. An examination of the petition for the election and the election returns discloses, however, and it is conceded, that the Mel-rose district might be excluded, both from the petition and the vote, and the result remain just the same. Much argument is devoted in the briefs to show that the inclusion of the Melrose district rendered the whole election void. The argument proceeds upon the theory that the county commissioners had jurisdiction to order elections only in districts where the question had not been voted upon within the four years. They ordered the election in the whole county, outside of Clovis, a city of more than 1,000 inhabitants, and consequently included the Melrose district, over which they had no jurisdiction. Therefore the whole election is void. This argument is clearly too narrow and faulty. The object of the local option law is to enable the people of a given district to express their will at the polls as to whether liquor shall be sold therein. This they have done in this case, and have put the stamp ¡of their disapproval upon the same. The subject-matter was within the jurisdiction of the county commissioners, but the procedure was faulty, in that the Melrose district was erroneously included. If that fact had any effect upon the result, the whole election might be well held void. But here no harm has resulted to any one. The people of the county, who were entitled to do so, have expressed their will that liquor shall not be sold therein, and their 'desires ought not to be thwarted by reason of the fact merely that other citizens of the county, who were not entitled at the time to speak upon the subject, were permitted to do so; the total result being unchanged. "Under such circumstances, the liquor dealers of Texieo cannot be heard to complain of the procedure whereby the people were permitted to register their will. If the people of the Melrose district in a proper proceeding were to complain of their illegal subjection to the annoyance of the liquor election, their claim to relief would be compelling on the court. The object of prohibition of elections oftener than once in four years is the protection of the districts which have voted on the subject, not for the benefit of other parts of the county. I am of the opinion, therefore, that the inclusion of the Melrose district in the election, while unauthorized, was harmless under the facts in this case, and the inhabitants of the other parts of the country have'no such interest as to entitle them to complain thereof. I therefore concur that the writ should be discharged.